Case 1:19-cv-22208-KMW Document 20-1 Entered on FLSD Docket 07/26/2019 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
CASE NO.: 1:19-22208-CIV-WILLIAMS
FERNANDO CATANIA,
Plaintiff,
VS.

DEZERLAND PARK LLC

Defendants.

ORDER SCHEDULING MEDIATION

The mediation conference in this matter shall be held with Scott Silverman, on Tuesday,
January 14, 2020 at 1 1:00am at 600 Brickell Avenue, Suite 2600, Miami, FL 33131. This date

has been agreed to by the Mediator and the Parties and shall not be rescheduled without leave of

Court.

DONE AND ORDERED in Chamber at Miami, Florida this this day of 201_.

 

Kathleen M. Williams
UNITED STATES DISTRICT JUDGE

Copies furnished to: Counsel of Record

 
